         IN THE UNITED STATES DISTRICT COURT FOR THE
                 NORTHERN DISTRICT OF FLORIDA
                     TALLAHASSEE DIVISION


CLINTON ROSS,

            Plaintiff,

v.                                    Case No. 4:19cv589-MW/CAS

MARK INCH, et al.,

          Defendants.
_________________________/

       ORDER ACCEPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate Judge's Report and

Recommendation, ECF No. 14, and has also reviewed de novo Plaintiff’s objections

to the report and recommendation, ECF No. 15. Accordingly,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted, over Plaintiff’s

objections, as this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s amended complaint, ECF No. 6, is DISMISSED for failure to state a

claim upon which relief may granted pursuant to 28 U.S.C. § 1915(e)(2). The




                                        1
Clerk shall note on the docket that this cause is dismissed pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii).” The Clerk shall also close the file.

     SO ORDERED on March 25, 2020.


                                        s/ MARK E. WALKER
                                        Chief United States District Judge




                                           2
